 1                                                                The Honorable James L. Robart
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9
10 UNITED STATES OF AMERICA,                        NO. CR 19-0215JLR
11                                   Plaintiff,     ORDER CONTINUING TRIAL
12                           v.
13 HOWIE SALETELE ALUALU,
14                                   Defendant.
15
16          Having considered the record and the government’s March 25, 2020, unopposed
17 motion, and General Order 02-20 for the Western District of Washington, the Court FINDS
18 that trial in this case cannot proceed on the currently scheduled date of April 13, 2020. For
19 the reasons detailed in the unopposed motion, the ends of justice served by granting a
20 continuance outweigh the best interests of the public and the defendant in a speedy trial. 18
21 U.S.C. § 3161(h)(7)(A), (B)(i), (iv).
22          IT IS THEREFORE ORDERED that the government’s unopposed motion to continue
23 the trial date and other dates is GRANTED.
24          The trial date of April 13, 2020, is hereby VACATED.
25          A status hearing is SCHEDULED for June 1, 2020, at 2:00 p.m. At that status
26 hearing, the Court will set a new trial date.
27          IT IS FURTHER ORDERED that the time between the date of the filing of the
28 government’s unopposed motion and June 1, 2020, is excluded in computing the time within


     Order Continuing Trial
     United States v. Alualu, CR19-215 JLR – 1
1 which trial must commence because the ends of justice served by granting this continuance
2 outweigh the best interest of the public and the defendant in a speedy trial. 18 U.S.C. §
3 3161(h)(7)(A). Failure to grant this continuance would likely make trial impossible and
4 result in a miscarriage of justice, and would deny counsel for the defendant and government
5 counsel the reasonable time necessary for effective preparation, taking into account the
6 exercise of due diligence. Id. § (B)(i), (iv).
7
8           Dated this 27th day of March, 2020.
9


                                                    A
10
11
12                                                  The Honorable James L. Robart
13                                                  U.S District Court Judge

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Order Continuing Trial
     United States v. Alualu, CR19-215 JLR – 2
